Exhibit 99.1 HOVNANIAN ENTERPRISES, INC. News Release Contact: J. Larry Sorsby Jeffrey T. O’Keefe Executive Vice President & CFO Vice President, Investor Relations 732-747-7800 732-747-7800 HOVNANIAN ENTERPRISES REPORTS fiscal 2015 Results Exceeded Fourth Quarter Gross Margin and Profit Guidance 49% Increase in Contract Backlog Dollars RED BANK, NJ, December 4, 2015 – Hovnanian Enterprises, Inc. (NYSE: HOV), a leading national homebuilder, reported results for its fiscal fourth quarter and year ended October 31, 2015. RESULTS FORthe ThrEE and TWELVE MONTH PERIODs ENDED October 31, 2015: ● Total revenues were $693.2 million in the fourth quarter of fiscal 2015, a decrease of 0.7% compared with $698.4 million in the fourth quarter of fiscal 2014. For the twelve months ended October 31, 2015, total revenues increased 4.1% to $2.15 billion compared with $2.06 billion in the prior fiscal year. ● Homebuilding gross margin percentage, before interest expense and land charges included in cost of sales, was 18.0% for the fourth quarter ended October 31, 2015, compared with 19.3% in last year’s fourth quarter, and 17.8% for the third quarter of fiscal 2015. During all of fiscal 2015, homebuilding gross margin percentage, before interest expense and land charges included in cost of sales, was 17.6% compared with 19.9% in the same period of the previous year. ● Pre-tax income, excluding land related charges and losses on extinguishment of debt, in the fourth quarter of fiscal 2015 was $41.8 million compared with $39.3 million in the prior year’s fourth quarter. For all of fiscal 2015, the pre-tax loss, excluding land related charges and losses on extinguishment of debt, was $9.7 million compared with income of $26.6 million during fiscal 2014. ● Net income was $25.5 million, or $0.16 per fully diluted common share, for the fourth quarter of fiscal 2015, compared with net income, excluding the $285.1 million tax benefit from the reduction of our deferred tax asset valuation allowance, of $37.4 million, or $0.23 per fully diluted common share, in the fourth quarter of the previous year. For the year ended October 31, 2015, the net loss was $16.1 million, or $0.11 per common share, compared with net income, excluding the $285.1 million tax benefit from the reduction of our deferred tax asset valuation allowance, of $22.0 million, or $0.14 per fully diluted common share, in fiscal 2014. ● The dollar value of net contracts, including unconsolidated joint ventures, during the fourth quarter of fiscal 2015 increased 28.7% to $684.3 million compared with $531.9 million in last year’s fourth quarter. The dollar value of consolidated net contracts increased 22.1% to $624.9 million for the three months ended October 31, 2015 compared with $511.8 million during the same quarter a year ago. ● In the fourth quarter of fiscal 2015, the number of net contracts, including unconsolidated joint ventures, increased 20.7% to 1,629 homes for the fourth quarter of fiscal 2015 from 1,350 homes during the fourth quarter of fiscal 2014. The number of consolidated net contracts increased 18.0% to 1,535 homes compared with 1,301 homes in the prior year’s fourth quarter. 1 ● The dollar value of net contracts, including unconsolidated joint ventures, for the twelve months ended October 31, 2015 increased 18.7% to $2.65 billion compared with $2.23 billion in fiscal 2014. The dollar value of consolidated net contracts increased 16.2% to $2.45 billion for all of fiscal 2015 compared with $2.11 billion in the previous year. ● For the year ended October 31, 2015, the number of net contracts, including unconsolidated joint ventures, increased 11.3% to 6,547 homes from 5,883 homes in the previous year. The number of consolidated net contracts for the full year increased 11.2% to 6,183 homes compared with 5,559 homes in the prior year. ● Net contracts per active selling community, including unconsolidated joint ventures, increased 10.9% to 7.1 net contracts per active selling community for the quarter ended October 31, 2015 compared with 6.4 net contracts, including unconsolidated joint ventures, per active selling community in the fourth quarter of fiscal 2014. Consolidated net contracts per active selling community increased 7.7% to 7.0 net contracts per active selling community for the quarter ended October 31, 2015 compared with 6.5 net contracts per active selling community in the fourth quarter of fiscal 2014. ● As of October 31, 2015, the dollar value of contract backlog, including unconsolidated joint ventures, was $1.35 billion, an increase of 49.0% compared with $905.0 million as of October 31, 2014. The dollar value of consolidated contract backlog increased 42.1% to $1.22 billion compared with $855.8 million as of October 31, 2014. ● As of October 31, 2015, the number of homes in contract backlog, including unconsolidated joint ventures, increased 32.9% to 3,112 homes compared with 2,341 homes as of October 31, 2014. The number of homes in consolidated contract backlog increased 30.3% to 2,905 homes compared with 2,229 homes as of the end of the fourth quarter of fiscal 2014. ● Consolidated deliveries were 1,727 homes in the fourth quarter of fiscal 2015, a 2.0% decrease compared with 1,762 homes in the fourth quarter of fiscal 2014. For the three months ended October 31, 2015, deliveries, including unconsolidated joint ventures, decreased 6.5% to 1,792 homes compared with 1,916 homes in the fourth quarter of the prior year. ● For the year ended October 31, 2015, consolidated deliveries were 5,507 homes, a 0.2% increase compared with 5,497 homes last year. During all of fiscal 2015, deliveries, including unconsolidated joint ventures, decreased 2.7% to 5,776 homes compared with 5,934 homes in the same period of the previous year. ● As of October 31, 2015, consolidated active selling communities increased 9.0% to 219 communities compared with 201 communities at October 31, 2014 and increased 6.3% compared to 206 communities at July 31, 2015. ● Total interest expense as a percentage of total revenues was 5.9% during the fourth quarter of fiscal 2015 compared with 5.3% in the same period of the previous year. For the twelve months ended October 31, 2015, total interest expense as a percentage of total revenues was 7.0% compared with 6.9% for the same period a year ago. ● Total SG&A was $49.4 million, including a $15.2 million benefit from the reduction of our construction defect reserves, or 7.1% of total revenues, during the fourth quarter of fiscal 2015 compared with $65.2 million, or 9.3% of total revenues, in last year’s fourth quarter. Total SG&A was $250.9 million, or 11.7% of total revenues, for all of fiscal 2015 compared with $254.9 million, or 12.4% of total revenues, in the prior year. 2 ● The contract cancellation rate, including unconsolidated joint ventures, for the fourth quarter of fiscal 2015 was 20%, compared with 22% in the fourth quarter of fiscal 2014. ● The valuation allowance was $635.3 million as of October 31, 2015. The valuation allowance is a non-cash reserve against the tax assets for GAAP purposes. For tax purposes, the tax deductions associated with the tax assets may be carried forward for 20 years from the date the deductions were incurred. ● During November 2015, the dollar value of net contracts, including unconsolidated joint ventures, increased 26.9% to $220.1 million compared with $173.5 million for November of 2014 and the number of net contracts, including unconsolidated joint ventures, increased 22.5% to 517 homes in November 2015 from 422 homes in November 2014. During November 2015, the dollar value of consolidated net contracts increased 16.3% to $194.6 million compared with $167.3 million for November of 2014 and the number of consolidated net contracts increased 16.9% to 477 homes in November 2015 from 408 homes in November 2014. Liquidity AND Inventory as of october 31 , 201 5 : ● During the fourth quarter of fiscal 2015, land and land development spending was $192.1 million. For the year ended October 31, 2015, land and land development spending was $656.5 million. ● After paying off $60.8 million of debt that matured on October 15, 2015, total liquidity at the end of the fourth quarter of fiscal 2015 was $250.1 million compared with $309.2 million at October 31, 2014. ● As of October 31, 2015, the land position, including unconsolidated joint ventures, was 37,659 lots, consisting of 16,441 lots under option and 21,218 owned lots, compared with a total of 37,558 lots as of October 31, 2014. ● During the fourth quarter of fiscal 2015, approximately 3,500 lots, including unconsolidated joint ventures, were put under option or acquired in 49 communities. Financial Guidance : ● Assuming no changes in current market conditions, we reiterate our prior guidance that total revenues for all of fiscal 2016 are expected to be between $2.7 billion and $3.1 billion and pretax profit excluding land related charges, gains or losses on extinguishment of debt and other non-recurring items such as legal settlements are expected to be between $40 million and $100 million for all of fiscal 2016. COMMENTS FROM MANAGEMENT : “We were pleased that we exceeded the guidance we gave for gross margin percentage, total SG&A ratio and adjusted pretax profit for the fourth quarter of fiscal 2015, despite some delays in delivering homes primarily related to longer cycle times in certain markets,” stated Ara K. Hovnanian, Chairman of the Board, President and Chief Executive Officer. “Our 71% growth in inventory over the past three years combined with the 49% year-over-year increase we achieved in our contract backlog dollars at October 31, 2015, and the 29% year-over-year increase in net contract dollars during the fourth quarter of fiscal 2015, gives us confidence in our ability to significantly increase revenues and profitability during fiscal 2016. Given the $300 million of land banking arrangements that we recently announced, we are comfortable with our liquidity position as we begin fiscal 2016,” concluded Mr. Hovnanian. 3 Webcast Information: Hovnanian Enterprises will webcast its fiscal 2015 fourth quarter financial results conference call at 11:00 a.m. E.T. on Friday, December 4, 2015. The webcast can be accessed live through the “Investor Relations” section of Hovnanian Enterprises’ website at http://www.khov.com . For those who are not available to listen to the live webcast, an archive of the broadcast will be available under the “Past Events” section of the Investor Relations page on the Hovnanian website at http://www.khov.com . The archive will be available for 12 months. About Hovnanian Enterprises ® , Inc.: Hovnanian Enterprises, Inc., founded in 1959 by Kevork S. Hovnanian, is headquartered in Red Bank, New Jersey. The Company is one of the nation’s largest homebuilders with operations in Arizona, California, Delaware, Florida, Georgia, Illinois, Maryland, Minnesota, New Jersey, North Carolina, Ohio, Pennsylvania, South Carolina, Texas, Virginia, Washington, D.C. and West Virginia. The Company’s homes are marketed and sold under the trade names K. Hovnanian® Homes® , Brighton Homes® and Parkwood Builders. As the developer of K. Hovnanian’s® Four Seasons communities, the Company is also one of the nation’s largest builders of active adult homes. Additional information on Hovnanian Enterprises, Inc., including a summary investment profile and the Company’s 2014 annual report, can be accessed through the “Investor Relations” section of the Hovnanian Enterprises’ website at http://www.khov.com . To be added to Hovnanian's investor e-mail list, please send an e-mail to IR@khov.com or sign up at http://www.khov.com . NON-GAAP FINANCIAL MEASURES: Consolidated earnings before interest expense and income taxes (“EBIT”) and before depreciation and amortization (“EBITDA”) and before inventory impairment loss and land option write-offs and loss on extinguishment of debt (“Adjusted EBITDA”) are not U.S. generally accepted accounting principles (GAAP) financial measures. The most directly comparable GAAP financial measure is net income (loss). The reconciliation of EBIT, EBITDA and Adjusted EBITDA to net income (loss) is presented in a table attached to this earnings release. Income (Loss) Before Income Taxes Excluding Land-Related Charges and Loss on Extinguishment of Debt is a non-GAAP financial measure. The most directly comparable GAAP financial measure is Income (Loss) Before Income Taxes. The reconciliation of Income (Loss) Before Income Taxes Excluding Land-Related Charges and Loss on Extinguishment of Debt to Income (Loss) Before Income Taxes is presented in a table attached to this earnings release. Total liquidity is comprised of $245.4 million of cash and cash equivalents, $2.6 million of restricted cash required to collateralize letters of credit and $2.1 million of availability under the unsecured revolving credit facility as of October 31, 2015. Net Income (Loss) Before Tax Benefit from the Reduction of Deferred Tax Asset Valuation Allowance is a non-GAAP financial measure. The most directly comparable GAAP financial measure is Net Income (Loss). The reconciliation of Net Income (Loss) Before Tax Benefit from the Reduction of Deferred Tax Asset Valuation Allowance to Net Income (Loss) is presented in a table attached to this earnings release. 4 FORWARD-LOOKING STATEMENTS All statements in this press release that are not historical facts should be considered as “forward-looking statements ” within the meaning of the “Safe Harbor” provision of the Private Securities Litigation Reform Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Such forward looking statements include but are not limited to statements related to the Company’s goals and expectations with respect to its financial results for the current or future periods, including total revenues and adjusted pre-tax profit. Although we believe that our plans, intentions and expectations reflected in, or suggested by, such forward looking statements are reasonable, we can give no assurance that such plans, intentions, or expectations will be achieved. By their nature, forward-looking statements: (i) speak only as of the date they are made, (ii) are not guarantees of future performance or results and (iii) are subject to risks, uncertainties and assumptions that are difficult to predict or quantify. Therefore, actual results could differ materially and adversely from those forward looking statements as a result of a variety of factors. Such risks, uncertainties and other factors include, but are not limited to, (1) changes in general and local economic , industry and business conditions and impacts of the sustained homebuilding downturn ; (2) adverse weather and other environmental conditions and natural disasters ; (3) levels of indebtedness and restrictions on the Company’s operations and activities imposed by the agreements governing the Company’s outstanding indebtedness ; (4) the Company's sources of liquidity ; (5) changes in credit ratings ; (6) changes in market conditions and seasonality of the Company’s business ; (7) the availability and cost of suitable land and improved lots ; shortages in, and price fluctuations of, raw materials and labor ; (9) r egional and local economic factors, including dependency on certain sectors of the economy, and employment levels affecting home prices and sales activity in the markets where the Company builds homes ; (10) fluctuations in interest rates and the availability of mortgage financing ; (11) changes in tax laws affecting the after-tax costs of owning a home; (12) operations through joint ventures with third parties ; (13) government regulation, including regulations concerning development of land, the home building, sales and customer financing processes, tax laws and the environment ; (14) product liability litigation, warranty claims and claims made by mortgage investors; (15) levels of competition ; (16) availability and terms of financing to the Company ; (17) successful identification and integration of acquisitions ; (18) significant influence of the Company’s controlling stockholders ; (19) availability of net operating loss carryforwards ; (20) utility shortages and outages or rate fluctuations ; (21) geopolitical risks, terrorist acts and other acts of war ; and ( 22 ) certain risks, uncertainties and other factors described in detail in the Company’s Annual Report on Form 10-K for the fiscal year ended October 31, 201 4 and subsequent filings with the Securities and Exchange Commission . Except as otherwise required by applicable securities laws, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, changed ci rcumstances or any other reason. (Financial Tables Follow) 5 Hovnanian Enterprises, Inc. October 31, 2015 Statements of Consolidated Operations (Dollars in Thousands, Except Per Share Data) Three Months Ended Twelve Months Ended October 31, October 31, (Unaudited) (Unaudited) Total Revenues $693,204 $698,394 $2,148,480 $2,063,380 Costs and Expenses (a) 657,506 666,446 2,174,414 2,049,942 Loss on Extinguishment of Debt - - - ) Income from Unconsolidated Joint Ventures 1,699 4,048 4,169 7,897 Income (Loss) Before Income Taxes 37,397 35,996 ) 20,180 Income Tax Provision (Benefit) 11,878 ) ) ) Net Income (Loss) $25,519 $322,464 ) $307,144 Per Share Data: Basic: Income (Loss) Per Common Share $0.17 $2.15 ) $2.05 Weighted Average Number of Common Shares Outstanding (b) 147,057 146,413 146,899 146,271 Assuming Dilution: Income (Loss) Per Common Share $0.16 $1.95 ) $1.87 Weighted Average Number of Common Shares Outstanding (b) 160,299 161,720 146,899 162,441 (a) Includes inventory impairment loss and land option write-offs. (b) For periods with a net loss, basic shares are used in accordance with GAAP rules. Hovnanian Enterprises, Inc. October 31, 2015 Reconciliation of Income (Loss) Before Income Taxes Excluding Land-Related Charges and Loss on Extinguishment of Debt to Income (Loss) Before Income Taxes (Dollars in Thousands) Three Months Ended Twelve Months Ended October 31, October 31, (Unaudited) (Unaudited) Income (Loss) Before Income Taxes $37,397 $35,996 ) $20,180 Inventory Impairment Loss and Land Option Write-Offs 4,426 3,297 12,044 5,224 Loss on Extinguishment of Debt - - - 1,155 Income (Loss) Before Income Taxes Excluding Land-Related Charges and Loss on Extinguishment of Debt (a) ) (a) Income (Loss) Before Income Taxes Excluding Land-Related Charges and Loss on Extinguishment of Debt is a non-GAAP financial measure. The most directly comparable GAAP financial measure is Income (Loss) Before Income Taxes. 6 Hovnanian Enterprises, Inc. October 31, 2015 Gross Margin (Dollars in Thousands) Homebuilding Gross Margin Homebuilding Gross Margin Three Months Ended Twelve Months Ended October 31, October 31, (Unaudited) (Unaudited) Sale of Homes $673,330 $681,523 $2,088,129 $2,013,013 Cost of Sales, Excluding Interest and Land Charges (a) 552,462 550,242 1,721,336 1,612,122 Homebuilding Gross Margin, Excluding Interest and Land Charges 120,868 131,281 366,793 400,891 Homebuilding Cost of Sales Interest 19,959 15,854 59,574 53,101 Homebuilding Gross Margin, Including Interest and Excluding Land Charges $100,909 $115,427 $307,219 $347,790 Gross Margin Percentage, Excluding Interest and Land Charges % Gross Margin Percentage, Including Interest and Excluding Land Charges % Land Sales Gross Margin Land Sales Gross Margin Three Months Ended Twelve Months Ended October 31, October 31, (Unaudited) (Unaudited) Land and Lot Sales - $2,327 $850 $5,224 Cost of Sales, Excluding Interest and Land Charges (a) - 1,492 702 3,077 Land and Lot Sales Gross Margin, Excluding Interest and Land Charges - 835 148 2,147 Land and Lot Sales Interest - 388 39 865 Land and Lot Sales Gross Margin, Including Interest and Excluding Land Charges - $447 $109 $1,282 (a) Does not include cost associated with walking away from land options or inventory impairment losses which are recorded as Inventory impairment loss and land option write-offs in the Consolidated Statements of Operations. Hovnanian Enterprises, Inc. October 31, 2015 Reconciliation of Net Income (Loss) Before Tax Benefit from the Reduction of Deferred Tax Asset Valuation Allowance to Net Income (Loss) (Dollars in Thousands) Three Months Ended Twelve Months Ended October 31, October 31, (Unaudited) (Unaudited) Net Income (Loss) $25,519 $322,464 ) $307,144 Tax Benefit from the Reduction of Deferred Tax Asset Valuation Allowance - - Net Income (Loss) Before Tax Benefit from the Reduction of Deferred Tax Asset Valuation Allowance (a) ) Assuming Dilution: Income (Loss) Before Tax Benefit from the Reduction of Deferred Tax Asset Valuation AllowancePer Common Share ) Weighted Average Number of Common Shares Outstanding (b) 160,299 161,720 146,899 162,441 (a) Net Income (Loss) Before Tax Benefit from the Reduction of Deferred Tax Asset Valuation Allowance is a non-GAAP financial measure. The most directly comparable GAAP financial measure is Net Income (Loss). (b) For periods with a net loss, basic shares are used in accordance with GAAP rules. 7 Hovnanian Enterprises, Inc. October 31, 2015 Reconciliation of Adjusted EBITDA to Net Income (Loss) (Dollars in Thousands) Three Months Ended Twelve Months Ended October 31, October 31, (Unaudited) (Unaudited) Net Income (loss) $25,519 $322,464 ) $307,144 Income Tax Provision (Benefit) 11,878 ) ) ) Interest Expense 41,200 36,935 151,448 141,344 EBIT (a) 78,597 72,931 129,683 161,524 Depreciation 835 846 3,388 3,417 Amortization of Debt Costs 1,008 1,152 5,459 4,392 EBITDA (b) 80,440 74,929 138,530 169,333 Inventory Impairment Loss and Land Option Write-offs 4,426 3,297 12,044 5,224 Loss on Extinguishment of Debt - - - 1,155 Adjusted EBITDA (c) $84,866 $78,226 $150,574 $175,712 Interest Incurred $42,157 $37,336 $166,188 $145,409 Adjusted EBITDA to Interest Incurred 2.01 2.10 0.91 1.21 (a) EBIT is a non-GAAP financial measure. The most directly comparable GAAP financial measure is net income (loss). EBIT represents earnings before interest expense and income taxes. (b) EBITDA is a non-GAAP financial measure. The most directly comparable GAAP financial measure is net income (loss). EBITDA represents earnings before interest expense, income taxes, depreciation and amortization. (c) Adjusted EBITDA is a non-GAAP financial measure. The most directly comparable GAAP financial measure is net income (loss). Adjusted EBITDA represents earnings before interest expense, income taxes, depreciation, amortization, inventory impairment loss and land option write-offs and loss on extinguishment of debt. Hovnanian Enterprises, Inc. October 31, 2015 Interest Incurred, Expensed and Capitalized (Dollars in Thousands) Three Months Ended Twelve Months Ended October 31, October 31, (Unaudited) (Unaudited) Interest Capitalized at Beginning of Period $122,941 $108,757 $109,158 $105,093 Plus Interest Incurred 42,157 37,336 166,188 145,409 Less Interest Expensed 41,200 36,935 151,448 141,344 Interest Capitalized at End of Period (a) $123,898 $109,158 $123,898 $109,158 (a) Capitalized interest amounts are shown gross before allocating any portion of impairments to capitalized interest. 8 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In Thousands) October 31, October 31, 2014 (Unaudited) ASSETS Homebuilding: Cash and cash equivalents Restricted cash and cash equivalents Inventories: Sold and unsold homes and lots under development Land and land options held for future development or sale Consolidated inventory not owned: Specific performance options Other options Total consolidated inventory not owned Total inventories Investments in and advances to unconsolidated joint ventures Receivables, deposits and notes, net Property, plant and equipment, net Prepaid expenses and other assets Total homebuilding Financial services: Cash and cash equivalents Restricted cash and cash equivalents Mortgage loans held for sale at fair value Other assets Total financial services Income taxes receivable – including net deferred tax benefits Total assets (1) Derived from the audited balance sheet as of October 31, 2014 9 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In Thousands Except Share Amounts) October 31, October 31, (Unaudited) LIABILITIES AND EQUITY Homebuilding: Nonrecourse land mortgages Accounts payable and other liabilities Customers’ deposits Nonrecourse mortgages secured by operating properties Liabilities from inventory not owned Total homebuilding Financial services: Accounts payable and other liabilities Mortgage warehouse line of credit Total financial services Notes payable: Revolving credit agreement - Senior secured notes, net of discount Senior notes, net of discount Senior amortizing notes Senior exchangeable notes Accrued interest Total notes payable Total liabilities Equity: Stockholders’ equity deficit: Preferred stock, $.01 par value - authorized 100,000 shares; issued 5,600 shares with a liquidation preference of $140,000 at October 31, 2015 and at October 31, 2014 Common stock, Class A, $.01 par value – authorized 400,000,000 shares; issued 143,292,881 shares at October 31, 2015 and 142,836,563 shares at October 31, 2014 (including 11,760,763 shares at October 31, 2015 and October 31, 2014, respectively, held in Treasury) Common stock, Class B, $.01 par value (convertible to Class A at time of sale) – authorized 60,000,000 shares; issued 15,676,829 shares at October 31, 2015 and 15,497,543 shares at October 31, 2014 (including 691,748 shares at October 31, 2015 and October 31, 2014 held in Treasury) Paid in capital - common stock Accumulated deficit ) ) Treasury stock - at cost ) ) Total stockholders’ equity deficit ) ) Total liabilities and equity (1) Derived from the audited balance sheet as of October 31, 2014 10 HOVNANIAN ENTERPRISES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands Except Per Share Data) (Unaudited) Three Months Ended October 31, Twelve Months Ended October 31, Revenues: Homebuilding: Sale of homes Land sales and other revenues 3,686 7,953 Total homebuilding Financial services Total revenues Expenses: Homebuilding: Cost of sales, excluding interest Cost of sales interest Inventory impairment loss and land option write-offs Total cost of sales Selling, general and administrative Total homebuilding expenses Financial services Corporate general and administrative Other interest Other operations Total expenses Loss on extinguishment of debt - - - ) Income from unconsolidated joint ventures Income (loss) before income taxes ) State and federal income tax provision (benefit): State ) ) Federal ) ) ) Total income taxes ) ) ) Net income (loss) ) Per share data: Basic: Income (loss) per common share ) Weighted-average number of common shares outstanding Assuming dilution: Income (loss) per common share ) Weighted-average number of common shares outstanding 11 HOVNANIAN ENTERPRISES, INC. (DOLLARS IN THOUSANDS EXCEPT AVG. PRICE) (SEGMENT DATA EXCLUDES UNCONSOLIDATED JOINT VENTURES) (UNAUDITED) Communities Under Development Three Months - October 31, 2015 Net Contracts Deliveries Contract Three Months Ended Three Months Ended Backlog Oct 31, Oct 31, Oct 31, % Change % Change % Change Northeast (NJ, PA) Home % )% % Dollars % )% % Avg. Price )% )% )% Mid-Atlantic (DE, MD, VA, WV) Home % % % Dollars % % % Avg. Price )% % % Midwest (IL, MN, OH) Home )% % )% Dollars )% % % Avg. Price )% % % Southeast (FL, GA, NC, SC) Home % % % Dollars % % % Avg. Price % )% % Southwest (AZ, TX) Home % )% % Dollars % % % Avg. Price % % % West (CA) Home 80 % )% 45 % Dollars % )% % Avg. Price % )% )% Consolidated Total Home % )% % Dollars % )% % Avg. Price % % % Unconsolidated Joint Ventures Home 94 49 % 65 )% % Dollars % )% % Avg. Price % % % Grand Total Home % )% % Dollars % )% % Avg. Price % % % DELIVERIES INCLUDE EXTRAS Notes: (1) Net contracts are defined as new contracts signed during the period for the purchase of homes, less cancellations of prior contracts. 12 HOVNANIAN ENTERPRISES, INC. (DOLLARS IN THOUSANDS EXCEPT AVG. PRICE) (SEGMENT DATA EXCLUDES UNCONSOLIDATED JOINT VENTURES) (UNAUDITED) Communities Under Development Twelve Months - October 31, 2015 Net Contracts Deliveries Contract Twelve Months Ended Twelve Months Ended Backlog Oct 31, Oct 31, Oct 31, % Change % Change % Change Northeast (NJ, PA) Home % )% % Dollars % )% % Avg. Price )% )% )% Mid-Atlantic (DE, MD, VA, WV) Home % % % Dollars % % % Avg. Price % )% % Midwest (IL, MN, OH) Home % % )% Dollars % % % Avg. Price % % % Southeast (FL, GA, NC, SC) Home % % % Dollars % % % Avg. Price % )% % Southwest (AZ, TX) Home % )% % Dollars % % % Avg. Price % % % West (CA) Home % )% 45 % Dollars % )% % Avg. Price )% )% )% Consolidated Total Home % % % Dollars % % % Avg. Price % % % Unconsolidated Joint Ventures Home % )% % Dollars % )% % Avg. Price % % % Grand Total Home % )% % Dollars % % % Avg. Price % % % DELIVERIES INCLUDE EXTRAS Notes: (1) Net contracts are defined as new contracts signed during the period for the purchase of homes, less cancellations of prior contracts. 13 HOVNANIAN ENTERPRISES, INC. (DOLLARS IN THOUSANDS EXCEPT AVG. PRICE) (SEGMENT DATA INCLUDES UNCONSOLIDATED JOINT VENTURES) (UNAUDITED) Communities Under Development Three Months - October 31, 2015 Net Contracts Deliveries Contract Three Months Ended Three Months Ended Backlog Oct 31, Oct 31, Oct 31, % Change % Change % Change Northeast (includes unconsolidated joint ventures) Home % )% % (NJ, PA) Dollars % )% % Avg. Price )% )% % Mid-Atlantic (includes unconsolidated joint ventures) Home % )% % (DE, MD, VA, WV) Dollars % % % Avg. Price )% % % Midwest (includes unconsolidated joint ventures) Home )% )% )% (IL, MN, OH) Dollars )% % % Avg. Price )% % % Southeast (includes unconsolidated joint ventures) Home % )% % (FL, GA, NC, SC) Dollars % )% % Avg. Price % )% % Southwest (includes unconsolidated joint ventures) Home % )% % (AZ, TX) Dollars % % % Avg. Price % % % West (includes unconsolidated joint ventures) Home 93 % % 56 % (CA) Dollars % )% % Avg. Price % )% % Grand Total Home % )% % Dollars % )% % Avg. Price % % % Consolidated Total Home % )% % Dollars % )% % Avg. Price % % % Unconsolidated Joint Ventures Home 94 49 % 65 )% % Dollars % )% % Avg. Price % % % DELIVERIES INCLUDE EXTRAS Notes: (1) Net contracts are defined as new contracts signed during the period for the purchase of homes, less cancellations of prior contracts. 14 HOVNANIAN ENTERPRISES, INC. (DOLLARS IN THOUSANDS EXCEPT AVG. PRICE) (SEGMENT DATA INCLUDES UNCONSOLIDATED JOINT VENTURES) (UNAUDITED) Communities Under Development Twelve Months - October 31, 2015 Net Contracts Deliveries Contract Twelve Months Ended Twelve Months Ended Backlog Oct 31, Oct 31, Oct 31, % Change % Change % Change Northeast (includes unconsolidated joint ventures) Home % )% % (NJ, PA) Dollars % )% % Avg. Price )% % % Mid-Atlantic (includes unconsolidated joint ventures) Home % % % (DE, MD, VA, WV) Dollars % % % Avg. Price % % % Midwest (includes unconsolidated joint ventures) Home % % )% (IL, MN, OH) Dollars % % % Avg. Price % % % Southeast (includes unconsolidated joint ventures) Home % )% % (FL, GA, NC, SC) Dollars % )% % Avg. Price % % % Southwest (includes unconsolidated joint ventures) Home % )% % (AZ, TX) Dollars % % % Avg. Price % % % West (includes unconsolidated joint ventures) Home % % 56 % (CA) Dollars % )% % Avg. Price )% )% % Grand Total Home % )% % Dollars % % % Avg. Price % % % Consolidated Total Home % % % Dollars % % % Avg. Price % % % Unconsolidated Joint Ventures Home % )% % Dollars % )% % Avg. Price % % % DELIVERIES INCLUDE EXTRAS Notes: (1) Net contracts are defined as new contracts signed during the period for the purchase of homes, less cancellations of prior contracts. 15
